DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the 102 rejections
Applicant’s arguments, see remarks, filed July 12th 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C.102(a)(1 and 2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Viviano (See below).
The amendments do overcome Chiou.
In regards to the 103 rejections
Applicant’s arguments with respect to claim(s) 1-4, 7-10, and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner believes the combination of Viviano and Chiou may teach the amendments in combination with one another, however has made a new rejection of these claims as the new rejection is believed to be more intuitive.
Additional
Additionally, the examiner would like to mention claim 11 has been canceled and therefore in the remarks “Claims 1-4 and 7-13” should be “Claims 1-4, 7-10 and 12-13”. Just to clarify any possible confusion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 , 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Viviano US 20160040454 A1 (hereinafter Viviano).
In regards to claim 1, Viviano teaches a locking device (See fig 13), comprising: a lock (21 and 88) fixed to an object to be locked, for engaging with a bore of a strike (22a see fig 13); the lock having a bolt (21) configured to lock the object by moving approaching the bore (See fig 13); a spindle (6), one end of which being detachably connected to the lock for driving the bolt to move towards or away from the bore (See fig 13); and a rotary assembly (See fig 10) disposed at another end of the spindle (See fig 13), the rotary assembly comprises a rotatable cylinder body (7a) which is insertable by a key (a key would be able to fit through the slot), and a rotary body (4) directly and fixably connected to the cylinder body and being unmovable relative to the cylinder body (See fig 10), the cylinder body rotates when driven by the rotary body (See fig 10), wherein one end of the cylinder body adjacent to the spindle is provided with a spindle driving means (driving walls of slot in 7a, see fig 10) which is engageable with the other end of the spindle under a torque (See fig 13), wherein under an external torque directly applied on the rotary body, the rotary body rotates in a first direction and drives the spindle to rotate in the first direction by means of the cylinder body, and the spindle rotating in the first direction in turn drives the bolt to move approaching the bore to realize locking (abstract and para 86), wherein the bolt comprises an flush end (Distal end see fig 13), and when the rotary body rotates in a second direction opposite to the first direction, the cylinder body rotates in the second direction and the spindle driving means is disengaged from the spindle, such that the spindle is undrivable by the cylinder body rotating in the second direction and thus the spindle is maintained in the bore (abstract, para 11).  
In regards to claim 2, Viviano teaches the locking device according to claim 1, further comprising: a first limit assembly (17a and 10a) for limiting a rotary path of the rotary assembly or the spindle to prevent the spindle from releasing the bolt (See fig 10 and figs 14-16).  
In regards to claim 3, Viviano teaches the locking device according to claim 1, further comprising: a resetting assembly (3, 17b, 24, and 26) engaged with the rotary assembly, wherein the resetting assembly forces the rotary assembly to restore when the external torque is removed, so that the spindle driving means is disengaged from the other end of the spindle (abstract para 11 and 85).  
In regards to claim 4, Viviano teaches the locking device according to claim 3, further comprising: a second limit (10a, applicant mentions the two limiting assemblies can be the same in para 55) assembly engaged with the rotary assembly, wherein the second limit assembly limits a circumferential rotary path of the rotary assembly when the resetting assembly is resetting, to prevent the rotary assembly from driving the spindle to release the bolt (See figs 14-16).  
In regards to claim 7, Viviano teaches the locking device according to claim 1, wherein the rotary body is configured as a knob, a handle or a lever (See fig 2).
In regards to claim 9, Viviano teaches the locking device according to claim 2, wherein the first limit assembly comprises: a limit rotation shaft (17a) engaged with the rotary assembly; and a position- limiting member (10a) rotatably connected to the limit rotation shaft for limiting a circumferential rotation of the limit rotation shaft relative thereto (See figs 14-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Viviano.
In regards to claim 8, Viviano teaches the locking device according to claim 1, wherein the cylinder body is provided with a receiving groove (17a) extending through opposite end faces thereof into which the rotary body (through 17b) is insertable (para 58 and para 85 being equivalent to 8a and 18 in fig 1). 
However, Viviano does not teach the receiving groove is on the rotary body, he teaches the receiving groove is on the cylinder body. 
However, the receiving groove being on the rotary body would still provide the same coupling with the cylinder body. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing of the invention to provide receiving groove on the rotary body, as it has been held that a simple rearrangement of parts involves only routine skill in the art (See MPEP 2144.04).
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Viviano in view of Theriault et al. US 5564296  (herinafter Theriault).
In regards to claim 10, Viviano teaches the locking device according to claim 9, wherein the limit rotation shaft comprises a rotation shaft body (observe on 17a), the rotation shaft body is provided with a limit protrusion (observe on 17a), and wherein the position - limiting member comprises a limit body (10a), and two limit blocks (observe on 10a) for limiting a circumferential rotation of the limit protrusion.  
However, Viviano does not teach the two limit blocks are provided on a sidewall of the limit body.
Theriault teaches wherein the limit rotation shaft (38) comprises a rotation shaft body (observe on 38), the rotation shaft body is provided with a limit protrusion (observe on 38), and wherein the position - limiting member (40) comprises a limit body (observe on 40), and two limit blocks (53) being provided on a sidewall of the limit body for limiting a circumferential rotation of the limit protrusion. 
Therefore, it would have been obvious to anyone skilled in the art, before the effective filing date, to substitute the limit blocks being in the hallow of the limiting body as taught by Viviano to being provided on a sidewall of the limiting body as taught by Theriault to achieve the same predictable result of limiting a circumferential rotation of the limit protrusion.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Viviano in view of Lan US 6386602 (hereinafter Lan). 
In regards to claim 12, Viviano teaches the locking device according to claim 3, wherein the resetting assembly (3,26,24,17b,17a) comprises: a toggle block (17b, 17a) disposed at one end of the rotary assembly (2,5,4); and a torsion spring (3) disposed at the end of the rotary assembly and at a side of the toggle block adjacent to the rotary assembly (3), wherein the torsion spring (3) resets the toggle block (17b, 17a) when the external torque is removed. 
However, Viviano does not teach the toggle block being mounted around the rotary member. He teaches the toggle block being on the rotary member. Lan does teach this limitation.
Lan teaches the resetting assembly (15,23) comprises: a toggle block (23) disposed at one end of the rotary assembly (21), and the toggle block (23) is mounted around the rotary assembly (21); and a torsion spring (15) disposed at the end of the rotary assembly and at a side of the toggle block adjacent to the rotary assembly (fig 1), wherein the torsion spring (15) resets the toggle block (23) when the external torque is removed.
Therefore, it would have been obvious to anyone skilled in the art before the effective filing date to substitute Viviano’s toggle block with that of Lan’s, as such a modification would have amounted to the simple substitution of one toggle block for another in order to achieve the predictable result of a toggle block being resettable by a torsion spring.
In regards to claim 13, Viviano teaches the locking device according to claim 12, wherein the toggle block (17b,17a) comprises a toggle portion (17a) provided with a toggle member (17b), the torsion spring (3) comprises a torsion spring body (3) of a spiral shape and mounted around the rotary assembly (3), both ends of the torsion spring body are each provided with a hook (observed on 3), and the hook is engaged with a side wall of the toggle member (17b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Boyd US 20070056340 A1 - teaches a device that may be used in some interpretations.
Lin US 5199285 A – teaches a similar device.
Lin US 5010749 A – teaches a similar device.
Lin US 5186030 A– teaches a similar device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675